        Case 4:20-cv-05640-YGR Document 276-1 Filed 01/22/21 Page 1 of 9




1

2

3

4

5

6

7                                    APPENDIX A

8                       REMEDIES SOUGHT—SPECIFIC RELIEF

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     TRIAL ELEMENTS, LEGAL FRAMEWORK AND       1         Case No. 3:20-cv-05640-YGR
     REMEDIES
         Case 4:20-cv-05640-YGR Document 276-1 Filed 01/22/21 Page 2 of 9




1           The Court directed the parties to address in this joint brief “the requested remedy for each

2    claim and counterclaim.” Dkt. 132 at 2. To comply with the Court’s direction that the parties not

3    “pre-argue the case,” Dkt. 241 at 2, the parties have not met and conferred about these potential

4    remedies, and this Appendix is not a joint submission. Instead, each party has set forth below only

5    the remedies it intends to seek, without making specific arguments about the appropriateness of

6    any particular remedy proposal. The parties have instead set forth their respective positions on

7    applicable principles of law regarding remedies in Section 18 Remedies Sought by Epic—Legal

8    Principles and Section 19 Remedies Sought by Apple—Legal Principles.

9           Because the parties have not completed fact or expert discovery, the potential remedies laid

10   out are necessarily a preliminary proposal. The parties submit this Appendix without prejudice to

11   revising and/or supplementing their respective remedial requests at a later date, including on the

12   basis of further factual development and expert analysis. The parties further agree that the

13   inclusion of this response to the Court’s inquiry in this filing shall not preclude either party from

14   opposing the entry of any of these remedies or any other remedies on any ground whatsoever.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     TRIAL ELEMENTS, LEGAL FRAMEWORK AND                    2             Case No. 3:20-cv-05640-YGR
     REMEDIES
              Case 4:20-cv-05640-YGR Document 276-1 Filed 01/22/21 Page 3 of 9




1    1.         REMEDIES SOUGHT BY EPIC—SPECIFIC RELIEF

2    Remedies Sought by Epic: Claims Concerning iOS App Distribution

3               The Court should order the relief detailed in this section if Epic prevails on any of the

4    following claims:

5               •      Epic Count 1: Sherman Act § 2: Unlawful Monopoly Maintenance in the iOS App

6                      Distribution Market

7               •      Epic Count 2: Sherman Act § 2: Denial of Essential Facility in the iOS App

8                      Distribution Market

9               •      Epic Count 3: Sherman Act § 1: Unreasonable Restraints on Trade in the iOS App

10                     Distribution Market

11              •      Epic Count 7: California Cartwright Act: Unreasonable Restraints of Trade in the

12                     iOS App Distribution Market

13              •      Epic Count 10: California Unfair Competition Law (with respect to iOS app

14                     distribution)

15              *      *       *       *       *

16              Epic respectfully requests that the Court grant the following relief:

17              1.     Enjoin Apple from further violations of Section 1 and/or Section 2 of the Sherman

18                     Act, the Cartwright Act and/or the California Unfair Competition Law with respect

19                     to the iOS App Distribution Market and/or the App Store on the iOS platform;

20              2.     Enjoin Apple from restricting, prohibiting, impeding or deterring the distribution1

21                     of iOS apps through a distribution channel other than the App Store, including by:

22                     A.      Restricting, prohibiting, impeding or deterring users of iOS devices,

23                             through technical, contractual, financial, or other means,            from

24                             downloading, executing, installing and/or updating iOS apps and app stores

25                             from a distribution channel other than the App Store;

26

27
          1
         Distribution includes both supply of apps by developers and acquisition of apps by
28   consumers unless otherwise specified.
     TRIAL ELEMENTS, LEGAL FRAMEWORK AND                  3            Case No. 3:20-cv-05640-YGR
     REMEDIES
        Case 4:20-cv-05640-YGR Document 276-1 Filed 01/22/21 Page 4 of 9




1                B.     Enforcing contractual provisions, guidelines or policies, or imposing

2                       technical restrictions or financial penalties, that (i) restrict, prohibit, impede

3                       or deter the distribution of iOS apps through a distribution channel other

4                       than the App Store or (ii) have the effect of impeding or deterring

5                       competition among app distributors (including competition between third

6                       party app distributors and the App Store);

7                C.     Conditioning access of developers to iOS on the pricing of their apps or in-

8                       app content on other platforms;

9                D.     Conditioning access of developers to the App Store on the pricing of their

10                      apps or in-app content on other platforms and/or on the pricing of their iOS

11                      apps or in-app content available through other distribution channels;

12               E.     Conditioning distribution through the App Store on exclusivity or on an

13                      agreement by a developer not to distribute an iOS app through other means;

14                      and

15               F.     Retaliating or threatening to retaliate against any developer on the basis of

16                      the developer’s choice of iOS app distribution channel;

17         3.    Enjoin Apple from discriminating against or disadvantaging iOS app distribution

18               through channels other than the App Store, including by:

19               A.     Denying iOS app stores access to iOS functionality that the App Store has

20                      access to, including iOS functionality that assists in or is required for the

21                      downloading, execution, installation, updating and removal of apps;

22               B.     Denying iOS apps that were downloaded through a distribution channel

23                      other than the App Store equivalent access to iOS functionality and/or

24                      features that iOS apps downloaded through the App Store have access to;

25               C.     Deterring users from downloading, executing, installing and/or updating

26                      iOS apps from or through an app distribution channel other than the App

27                      Store, including by imposing “warning” screens or other user obstructions

28
     TRIAL ELEMENTS, LEGAL FRAMEWORK AND                  4             Case No. 3:20-cv-05640-YGR
     REMEDIES
        Case 4:20-cv-05640-YGR Document 276-1 Filed 01/22/21 Page 5 of 9




1                           or deterrents on iOS apps distributed through channels other than the App

2                           Store that are not present for apps distributed through the App Store;

3           4.     To remedy Apple’s past misconduct and its anticompetitive effects in the iOS App

4                  Distribution Market and other relevant markets, and in order to restore competition

5                  in the iOS App Distribution Market, Epic respectfully requests that the Court

6                  further grant the following time-limited relief, which shall be effective from the

7                  date of this Order for a period of three (3) years or other amount of time found by

8                  the Court to be appropriate:

9                  A.       Enjoin Apple from enforcing contractual provisions, guidelines or policies,

10                          or imposing technical restrictions, that restrict, prohibit, impede or deter

11                          distribution of iOS app stores through the App Store.

12          Nothing in this Order shall prohibit Apple from taking steps to prevent the distribution of

13   malware.

14   Remedies Sought by Epic: Claims Concerning In-App Payment Processing

15          The Court should order the relief detailed in this section if Epic prevails on any of the

16   following claims:

17          •      Epic Count 4: Sherman Act § 2: Unlawful Monopoly Maintenance in the iOS In-

18                 App Payment Processing Market

19          •      Epic Count 5: Sherman Act § 1: Unreasonable Restraints of Trade in the iOS In-

20                 App Payment Processing Market

21          •      Epic Count 6: Sherman Act § 1: Tying the App Store in the iOS App Distribution

22                 Market to In-App Purchase in the iOS In-App Payment Processing Market

23          •      Epic Count 8: California Cartwright Act: Unreasonable Restraints of Trade in the

24                 iOS In-App Payment Processing Market

25          •      Epic Count 9: California Cartwright Act: Tying the App Store in the iOS App

26                 Distribution Market to In-App Purchase in the iOS In-App Payment Processing

27                 Market

28
     TRIAL ELEMENTS, LEGAL FRAMEWORK AND                    5            Case No. 3:20-cv-05640-YGR
     REMEDIES
        Case 4:20-cv-05640-YGR Document 276-1 Filed 01/22/21 Page 6 of 9




1          •      Epic Count 10: California Unfair Competition Law (with respect to iOS in-app

2                 payment processing)

3                                    *       *        *         *     *
4
           Epic respectfully requests that the Court grant the following relief:
5
           1.     Enjoin Apple from further violations of Section 1 and/or Section 2 of the Sherman
6
                  Act, the Cartwright Act and/or the California Unfair Competition Law with respect
7
                  to the In-App Payment Processing Market;
8
           2.     Enjoin Apple from restricting, prohibiting, impeding or deterring the use of in-app
9
                  payment processors other than Apple’s In-App Purchase (“IAP”), including by:
10
                  A.      Rejecting iOS apps for distribution through the App Store or retaliating or
11
                          threatening to retaliate against any developer of an iOS app on the basis of
12
                          the developer’s or the app’s actual or intended integration of one or more
13
                          non-IAP payment processors;
14
                  B.      Enforcing contractual provisions, guidelines or policies, or imposing
15
                          technical restrictions or financial penalties, that (i) restrict, prohibit, impede
16
                          or deter developers from integrating payment processors other than Apple’s
17
                          IAP into their apps for processing in-app purchases of in-app content or
18
                          (ii) have the effect of impeding or deterring competition among in-app
19
                          payment processors;
20
           3.     Enjoin Apple from discriminating against payment processors other than Apple’s
21
                  IAP, iOS developers that use payment processors other than Apple’s IAP, or iOS
22
                  apps or app stores that use payment processors other than Apple’s IAP, including
23
                  by:
24
                  A.      Denying access to iOS apps or app stores that use payment processors other
25
                          than Apple’s IAP, to the same iOS functionality and/or features that apps
26
                          using exclusively Apple’s IAP for processing in-app purchases of in-app
27
                          content have;
28
     TRIAL ELEMENTS, LEGAL FRAMEWORK AND                    6             Case No. 3:20-cv-05640-YGR
     REMEDIES
         Case 4:20-cv-05640-YGR Document 276-1 Filed 01/22/21 Page 7 of 9




1                     B.     Giving preferential treatment in search to iOS apps that exclusively use

2                            Apple’s IAP; and

3           4.        Enjoin Apple from imposing a financial penalty or technical limitation on access to

4                     the iOS platform by iOS apps (including iOS app stores) that use payment

5                     processing solutions other than or in addition to Apple’s IAP.

6                                            *     *       *       *      *

7           In the event that Epic prevails on its claims concerning iOS App Distribution and obtains

8    relief based on those claims, nothing in this Order shall prohibit Apple from seeking a modification

9    of the Court’s Order regarding the In-App Payment Processing Market on the basis of changed

10   circumstances (i.e., Apple’s loss of monopoly power in the iOS App Distribution Market).

11   Remedies Sought by Epic: Anti-Circumvention

12          Epic respectfully requests that the Court enjoin Apple from circumventing this Order by

13   taking steps that violate the purpose, if not the terms, of this Order, including by imposing

14   disincentives or providing incentives that are designed to, and have the effect of, making real

15   competition in the iOS App Distribution Market and/or the In-App Payment Processing Market

16   impracticable.

17   Remedies Sought by Epic: Anti-Retaliation

18          Epic respectfully requests that the Court permanently enjoin Apple from taking any

19   retaliatory actions against Epic or any of its affiliates in connection with or based on Epic’s filing

20   of this Action, the August 2020 enablement of a direct payment option in Fortnite, or the steps

21   Epic took to enable that option (“Prior Epic Actions”). For the avoidance of doubt, prohibited

22   retaliatory actions include conduct by Apple that denies Fortnite access to Apple’s App Store on

23   the basis of such Prior Epic Actions.

24   Remedies Sought by Epic: Other Relief

25          Epic respectfully requests that the Court grant such other relief as it deems just and proper

26   to remedy the violations of law found by the Court.

27

28
     TRIAL ELEMENTS, LEGAL FRAMEWORK AND                       7          Case No. 3:20-cv-05640-YGR
     REMEDIES
          Case 4:20-cv-05640-YGR Document 276-1 Filed 01/22/21 Page 8 of 9




1    2.     REMEDIES SOUGHT BY APPLE—SPECIFIC RELIEF

2    Remedies Sought by Apple: Claims Concerning Epic’s Breach of Contract

3           The Court should order the relief detailed in this section if Apple prevails on any of the

4    following claims:

5           •      Apple Count 1: Breach of Contract

6           •      Apple Count 2: Breach of Implied Covenant of Good Faith and Fair Dealing

7           •      Apple Count 3: Quasi-Contract / Unjust Enrichment

8           Apple respectfully requests that the Court grant the following relief:

9           1.     An award of compensatory damages in the amounts Epic contractually agreed to

10                 pay to Apple under the Apple Developer Program License Agreement, including

11                 30% of in-app purchases made by iOS end users via Epic Direct Payment; and/or

12          2.     An award of restitution in the amounts Epic contractually agreed to pay to Apple

13                 under the Apple Developer Program License Agreement, including 30% of in-app

14                 purchases made by iOS end users via Epic Direct Payment.

15          3.     A permanent injunction enjoining Epic, and all persons and entities in active

16                 concert or participation with Epic, from facilitating, assisting, or participating in:

17                 A.      The continued operation of Epic’s unauthorized external payment

18                         mechanism in its apps, including Fortnite;

19                 B.      The introduction of any further unauthorized external payment mechanisms

20                         into any iOS apps, including Fortnite; and

21                 C.      The removal of In-App Purchase as an available payment mechanism for

22                         in-app purchases through any iOS apps, including Fortnite.

23   Remedies Sought by Apple: Declaratory Judgment

24          The Court should order the relief detailed in this section if Apple prevails on its Count 6:

25   Declaratory Judgment.

26          Apple respectfully requests that the Court grant the following relief:

27          1.     A declaration that:

28
     TRIAL ELEMENTS, LEGAL FRAMEWORK AND                    8             Case No. 3:20-cv-05640-YGR
     REMEDIES
        Case 4:20-cv-05640-YGR Document 276-1 Filed 01/22/21 Page 9 of 9




1                  A.      The Developer Agreement and the Apple Developer Program License

2                          Agreement are valid, lawful, and enforceable contracts;

3                  B.      Apple’s termination of the Developer Agreement with Epic was valid,

4                          lawful, and enforceable;

5                  C.      Apple’s termination of the Apple Developer Program License Agreement

6                          with Epic for cause was valid, lawful, and enforceable;

7                  D.      Apple has the contractual right to terminate its Developer Agreement with

8                          any or all of Epic’s wholly owned subsidiaries, affiliates, and/or other

9                          entities under Epic’s control, including Epic International (collectively,

10                         “Epic Affiliates”), at any time and at Apple’s sole discretion; and

11                 E.      Apple has the contractual right to terminate the Developer Program License

12                         Agreement with any or all of the Epic Affiliates for any reason or no reason

13                         upon 30 days written notice, or effective immediately for any “misleading,

14                         fraudulent, improper, unlawful or dishonest act relating to” the Developer

15                         Program License Agreement

16   Remedies Sought by Apple: Indemnification Claim

17          The Court should order the relief detailed in this section if Apple prevails on its Count 7:

18   Indemnification.

19          Apple respectfully requests that the Court grant the following relief:

20          1.     An award of attorneys’ fees and costs incurred by Apple in defending this litigation

21                 and pursuing its counterclaims.

22   Remedies Sought by Apple: Other Relief

23          Apple respectfully requests that the Court grant such other relief as it deems just and proper.

24

25

26

27

28
     TRIAL ELEMENTS, LEGAL FRAMEWORK AND                     9            Case No. 3:20-cv-05640-YGR
     REMEDIES
